Case: 20-50492      Document: 00515815814         Page: 1    Date Filed: 04/09/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                  No. 20-50492
                                                                               FILED
                                                                            April 9, 2021
                                Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher Leon,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:18-CR-435-2


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Christopher Leon entered a conditional guilty plea to conspiracy to
   possess with intent to distribute 500 grams or more of methamphetamine, in
   violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846, reserving the right to
   appeal the denial of his motion to suppress evidence obtained as a result of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50492      Document: 00515815814          Page: 2       Date Filed: 04/09/2021




                                    No. 20-50492


   the warrantless search of his vehicle. The district court sentenced Leon
   below the guidelines range to 125 months of imprisonment and imposed a
   five-year term of supervised release.
          On appeal, Leon challenges the denial of his motion to suppress. He
   argues that, contrary to the district court’s determination, the automobile
   exception did not apply and his statement to law enforcement agents should
   have been excluded under the “fruit of the poisonous tree” doctrine.
          We review the district court’s factual findings for clear error and the
   legality of police conduct de novo, viewing the evidence in the light most
   favorable to the prevailing party. United States v. Pack, 612 F.3d 341, 347 (5th
   Cir.), opinion modified on denial of reh’g, 622 F.3d 383 (5th Cir. 2010).
   “Warrantless searches and seizures are per se unreasonable unless they fall
   within a few narrowly defined exceptions.” United States v. Kelly, 302 F.3d
   291, 293 (5th Cir. 2002) (internal quotation marks and citation omitted).
   “Under the automobile exception, police may stop and search a vehicle
   without obtaining a warrant if they have probable cause to believe it contains
   contraband.” United States v. Beene, 818 F.3d 157, 164 (5th Cir. 2016); see
   United States v. Fields, 456 F.3d 519, 523 (5th Cir. 2006).
          Leon does not challenge the district court’s factual findings
   underlying its determination that the officers, through their collective
   knowledge, had probable cause to believe that the vehicle contained
   contraband. He has therefore waived any challenge to those factual findings.
   See United States v. Reagan, 596 F.3d 251, 254 (5th Cir. 2010); Beasley v.
   McCotter, 798 F.2d 116, 118 (5th Cir. 1986); Fed. R. App. P. 28(a)(8)(A).
          While the automobile exception “is justified by the mobility of
   vehicles and occupants’ reduced expectations of privacy while traveling on
   public roads,” Beene, 818 F.3d at 164 (citing California v. Carney, 471 U.S.
   386, 392-93 (1985)), the exception applies not only to a vehicle when it “is




                                           2
Case: 20-50492      Document: 00515815814           Page: 3    Date Filed: 04/09/2021




                                     No. 20-50492


   being used on the highways” but also to vehicles that are “readily capable of
   such and [are] found stationary in a place not regularly used for residential
   purposes,” Carney, 471 U.S. at 392. The fact that Leon had just parked his
   vehicle does not weigh against application of the exception. See Fields, 456
   F.3d at 523-24. Moreover, Leon does not dispute that he parked his vehicle
   on the street in front of his mother’s residence and not within the curtilage
   of that residence.     Thus, although both probable cause and exigent
   circumstances are required to justify the search of a vehicle that is parked
   within a home’s curtilage, see Beene, 818 F.3d at 164, such is not the case here.
          We find no error with the district court’s determination that the
   officers had probable cause, vested through the collective knowledge of the
   officers involved in the investigative operation, to believe that Leon’s vehicle
   contained contraband such that the warrantless search of Leon’s vehicle did
   not run afoul of the Fourth Amendment. See United States v. Guzman, 739
   F.3d 241, 246 (5th Cir. 2014); United States v. Powell, 732 F.3d 361, 369 (5th
   Cir. 2013); Fields, 456 F.3d at 523-24. Accordingly, we need not address
   Leon’s argument that his statement should have been suppressed under the
   “fruit of the poisonous tree” doctrine, as it was not the product of illegal
   search. See United States v. Cotton, 722 F.3d 271, 278 (5th Cir. 2013). Finally,
   while Leon notes that the admissibility of his statement also hinges on
   whether the statement was voluntary, he provides no legal analysis of that
   issue. Nevertheless, as he acknowledges, he was advised of his rights under
   Miranda v. Arizona, 384 U.S. 436 (1966), before he made any statement to
   the agents; we therefore find no error with the district court’s determination
   that the statement was voluntary. See United States v. Melancon, 662 F.3d
   708, 711 (5th Cir. 2011).
          The district court’s judgment is AFFIRMED.




                                          3